DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0215663 to Kuroda (Kuroda hereinafter) in view of US PGPub 2013/0043661 to Binder et al. (Binder).
Regarding claim 1, Kuroda teaches a pump housing (4), a piston (6), a conveying space (26c), and a seal (35).  Kuroda does not teach a separate guide element or a sleeve-shaped plastic ring with a sleeve-shaped base portion.  Binder teaches another seal (84, Fig. 4) generally provided for sealing a reciprocating shaft (60, paragraph 34) that is analogous to the piston of Kuroda, and particularly teaches a plastic ring (36, see paragraph 72 re plastic), and a separate guide element (74a) configured to guide the piston (paragraph 45), wherein the seal and guide element are arranged between the piston (60) and the housing (58).  Binder teaches that from 54 to 76 is a generally sleeve-shaped base.  Binder teaches that this seal arrangement reduces friction and extrusion (paragraph 11).  Therefore, it would have been obvious to one of ordinary skill in the art to replace the seal of Kuroda with that of Binder in order to reduce friction and extrusion therein.
Regarding claim 2, Binder teaches a fastening ring (78) is provided between the pump housing (58) and the piston (60), which would be similarly arranged in the apparatus of Kuroda.
Regarding claim 3, Binder teaches a spring element (38) which pushes the seal (36) against the fastening ring (78).
Regarding claim 4, Binder teaches a further guide element (74b) arranged in a seal carrier (62).
Regarding claim 5, Binder teaches a radially outward extending web (from 76 to 72) to create an L-shaped cross-section thereat.
Regarding claim 6, Binder teaches a second radially outward extending web (88)  formed at least indirectly on the base portion so the seal has an overall U-shape (as illustrated in Binder, Fig. 4).
Regarding claim 7, as illustrated in Binder, Fig. 4, the web (from 76 to 72) has radial play.
Regarding claim 8, Binder teaches a circumferential collar (92) arranged at an axial end at a face side.
Regarding claim 9, Binder teaches that the guide element (74a) and the fastening ring (78) are configured to define one component.
Regarding claim 10, Binder teaches an O-ring (38) arranged between the outer lateral surface of the seal (at 54) and the pump housing.
Regarding claim 11, Kuroda teaches that the pump is a high-pressure fuel pump for an internal combustion engine (paragraph 19).
Regarding claim 12, Binder teaches a supporting ring (86) for the O-ring (38) arranged between the radially outer lateral surface and the pump housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12 March 2021